Citation Nr: 1427825	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right total knee arthroplasty with residual scar from October 1, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1963 to September 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 30 percent for the right knee disability.  [A February 2009 rating decision awarded the Veteran a temporary total rating under 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code (Code 5055) from July 30, 2008 to October 1, 2009, and a 30 percent rating, effective October 1, 2009 for the right knee disability.  The Veteran has not expressed disagreement with the effective dates assigned for the award of a temporary total rating.  Hence, that period is not for consideration by the Board in this appeal, and the issue has been characterized accordingly.]   

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  In various statements the Veteran has raised a claim for TDIU, and such is part of the claim on appeal.  See, e.g., May 2010 Notice of Disagreement.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's claim for an increased rating for his right knee disability, he was last afforded a VA examination in October 2009.  In March 2014 correspondence from the Veteran's representative, it was stated that the right knee disability has worsened since the prior VA examination.  Accordingly, VA is required to afford a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this matter.  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disability affects his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Finally, any additional, pertinent VA treatment records should either be made accessible in an electronic file or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected right knee disability, to include the nature, extent and severity of his symptoms, to include whether the scar is tender or painful.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. Associate with the claims file, physically or electronically, VA treatment records from the Denver, Colorado VA Medical Center from November 2010 to April 2012, and since November 2012.  

4. After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability.  The claims folder should be made available to the examiner for review.  Any appropriate diagnostic testing should be conducted and noted in the report.  

In regards to a right knee scar, the examiner should address the size and location, as well as any associated pathology, to include tenderness or pain.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5. Thereafter, readjudicate his right knee disability claim and associated scar and consider whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



